Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 2, the claim states “said through-hole diameter d has a size in a range of 100 nm to 400 nm while a and h are fixed”. Use of the term “are fixed” renders the claim indefinite. It is unclear what Applicant intends by the relationship. The diameter of the through-holes within the material does not change over time therefore would be fixed, being a value between 100 and 400 nm. As such, it is unclear the distinction Applicant makes by stating the height and periodic separation distance are “fixed”. Revision is required. 

Regarding Claim 3, similar to Claim 2, the claim recites the through-hole height has a size in a range of 100 nm to 600 nm while d and a are fixed. The term “are fixed” is again indefinite as it is 

Regarding Claim 5, the claim recites “wherein an absorption of 0.5 is within a Mid IR wave length range from 3-8 um”. This claim is indefinite as it is unclear what feature or structure exhibits such an absorption. Additionally, the value, 0.95, is presented as unitless such that it is unclear what Applicant intends to be 0.95. For example, does Applicant wish to recite 95% of the Mid IR wavelengths between the claimed range is absorbed? Revision is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120318336 by Hekmatshoar-Tabari et al (hereinafter Hekmatshoar-Tabari) in view of 20030029496 by Wada et al (hereinafter Wada). 

Regarding Claim 1, Hekmatshoar-Tabari discloses an absorber comprising a substrate (260 Fig. 3) and an alternating stack of i-type and n-type silicon layers (232 Fig. 3 [0034] and [0035] teaching the claimed “comprising: a) a substrate layer;  b) a plurality of N-doped silicon layers;  c) a plurality of silicon layers;  wherein said plurality of N-doped silicon layers and said plurality of silicon layers are arranged in a stack of alternating layers of said N-doped silicon layers and said silicon layers disposed on said substrate layer”). 



However, Wada discloses a solar cell wherein a silicon superprism including void holes is disposed within the body of the cell wherein the holes include a height, a diameter and a periodicity (502 Fig. 5 [0033] teaching the claimed “d) a silicon grating layer, wherein said silicon grating layer comprises a pattern of through-holes, wherein said through-holes have a diameter d, a height h, and a periodic separation distance a, wherein said silicon grating layer is disposed on said stack of alternating layers of said N-doped silicon layers and said silicon layers”) so as to redirect incident radiation within the cell ([0027]).  

Therefore, a skilled artisan would be motivated to include Wada’s silicon superprism within Hekmatshoar-Tabari’s solar cell in order to redirect incident radiation within the cell. 

Regarding Claim 2, modified Hekmatshoar-Tabari discloses the voids include a diameter of 0.2 microns, preferably (Wada [0030] teaching the claimed “wherein said through-hole diameter d has a size in a range of 100 nm to 400 nm while a and h are fixed”). 
 
Regarding Claim 3, modified Hekmatshoar-Tabari discloses the diameter of the voids are 0.2 microns, preferable (Wada [0030]). Therefore, measuring the height of the voids from the base of the void to the top of the void would be equal to the diameter as they are substantially circular voids (Fig. 5), thereby making the height also 0.2 microns, teaching the claimed “wherein said through-hole height h has a size in a range of 100 nm to 600 nm while d and a are fixed”.  

 
Regarding Claim 5, although modified Hekmatshoar-Tabari does not disclose the absorption of mid-IR radiation by the solar cell, as the structural features set forth therein, i.e. an alternative stack of silicon/doped silicon and a porous silicon layer disposed thereon, are taught by modified Hekmatshoar-Tabari, absent a showing from Applicant, it is the Office’s position that the structural nature of modified Hekmatshoar-Tabari would be capable of the same absorption, thereby reading on the claimed “wherein an absorption (A) of 0.95 is within a Mid IR wave length range from 3-8 .mu.m”.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 



	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721